     Case: 1:20-cv-00324 Document #: 31 Filed: 06/05/20 Page 1 of 1 PageID #:179

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Norman McIntosh
                             Plaintiff,
v.                                                Case No.: 1:20−cv−00324
                                                  Honorable Harry D. Leinenweber
Chester Bach, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 5, 2020:


         MINUTE entry before the Honorable Harry D. Leinenweber: Plaintiff's Motion to
Begin Discovery [27] is granted. The parties shall begin discovery pursuant to the Rules
under this newly filed case number, serve new discovery and initial disclosures, and
confer to reach agreement as much as possible to rely on prior discovery. Fact discovery
shall close on 12/4/20. Additionally, each party shall compile an initial discovery report,
listing any new discovery issued, and summarizing the items of previous discovery the
party is hoping to use. This report shall be filed by 6/18/20, with objections to be filed by
6/25/20. The Court will subsequently rule on any objections as necessary. Mailed
notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
